Citation Nr: 0411656	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  95-41 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from May 24, 1994 to August 10, 2003, and in excess of 20 
percent on and after August 11, 2003, for residuals of left 
knee surgery. 

2.  Entitlement to an initial rating in excess of 10 percent 
from May 24, 1994 to August 10, 2003, and in excess of 20 
percent on and after August 11, 2003, for arthritis of the 
right knee.

3.  Entitlement to an initial compensable evaluation for 
mytyoplasia and dysplasia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 13, 1984 to 
May 23, 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The granted, in pertinent part, 
entitlement to service connection for residuals of left knee 
surgery with assignment of a 10 percent evaluation, arthritis 
of the right knee, with assignment of a noncompensable 
evaluation, and mytoplasia and dysplasia with assignment of a 
noncompensable evaluation all effective May 24, 1994, the day 
following the date of separation from active service.  

In July 1997, and most recently in May 2003, the Board 
remanded the claim to the RO for further development and 
adjudicative action.

In November 2002 the RO granted entitlement to increased 
evaluations of 20 percent effective August 11, 2003, 
respectively for residuals of left knee surgery and arthritis 
of the right knee, and denied entitlement to an initial 
compensable evaluation for mytoplasia and dysplasia.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.




2.  From May 24, 1994 to August 10, 2003, the competent and 
probative evidence of record did not establish that residuals 
left knee surgery were manifested by moderate knee impairment 
due to recurrent subluxation or lateral instability, or 
additional functional loss due to pain or other pathology.

3.  From August 11, 2003, the competent and probative 
evidence of record establishes that residuals of left knee 
surgery are manifested by severe knee impairment due to 
lateral instability.

4.  From May 24, 1994 to August 10, 2003, the competent and 
probative evidence of record did not establish that arthritis 
of the right knee was manifested by compensable limitation of 
motion.

5.  From August 11, 2003, the competent and probative 
evidence of record establishes that arthritis of the right 
knee is manifested by severe knee impairment due to lateral 
instability.

6.  The competent and probative evidence of record does not 
establish that mytoplasia and dysplasia is manifested by 
displacement of the uterus with adhesion and irregular 
menstruation.


CONCLUSIONS OF LAW

1.  From May 24, 1994 to August 10, 2003, the criteria for an 
initial evaluation in excess of 10 percent for residuals of 
left knee surgery, were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2003).  


2.  From August 11, 2003, the criteria for an increased 
evaluation of 30 percent for residuals of left knee surgery, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4. 40, 4.40, .4.59, 4.71a, 
Diagnostic Codes 5256-5263 (2003).  

3.  From May 24, 1994 to August 10, 2003, the criteria for an 
initial evaluation in excess of 10 percent for arthritis of 
the right knee, were not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2003).  

4.  From August 11, 2003, the criteria for an increased 
evaluation of 30 percent for arthritis of the right knee, 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5256-5263.  

5.  The criteria for entitlement to an initial compensable 
evaluation for mytoplasia and dysplasia, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
4.116, Diagnostic Code 7266 (2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  


However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.  The veteran's claim 
was remanded for further development and adjudication 
pursuant to the VCAA in the May 2003 Board decision.  In 
letters dated in October 2002 and June 2003, the RO notified 
the veteran of the enactment of the VCAA.  The RO advised her 
to identify any evidence not already of record, and that it 
would make reasonable efforts to obtain any such evidence 
pertaining to the issues currently on appeal.  In doing so, 
the RO satisfied the VCAA requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate her claims.  In particular, through the issuance 
of the July 1994, October 1995, November 1998, and November 
2003 rating decisions, the October 1995 statement of the case 
(SOC), and the November 1998, December 1998, May 2000, and 
November 2003 supplemental statements of the case (SSOC), she 
has been given notice of the requirements for increased 
evaluations.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  The duty to assist has been satisfied 
because the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by her, as well as 
authorized by her to be obtained.  

The evidence includes the service medical records that 
pertain to the issues on appeal.  VA outpatient treatment 
records and private medical records have been obtained and 
associated with the claims file.  She has indicated that she 
has received no other post-service medical treatment.  

The veteran also underwent a VA compensation examination in 
June 1995, August 1998, and August 2003 and those examination 
reports are of record.  The Board finds that another VA 
examination is not warranted in this case because there is no 
reasonable possibility that additional VA examinations would 
change the nature of the substantial benefit increases 
awarded by the Board as will be discussed in detail below.  
The VA examinations of record address the nature and extent 
of severity of the disabilities for which the veteran's seeks 
increased evaluations.  Therefore, remand or deferral for the 
scheduling of additional VA examination is not required.  
38 U.S.C.A. § 5103A(d) (West 2002).  


In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that she is 
not prejudiced by its consideration of her claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claims.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC stated, "The VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision (Pelegrini, supra) is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  


The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded various opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that she should 
provide or identify any and all evidence relevant to the 
claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra. Having determined that the duty to notify and the duty 
to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2003).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

When the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The CAVC has 
held that a claimant may not be compensated twice for the 
same symptomatology, as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1) (2003).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue. See 38 U.S.C.A. § 5107.

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail." 

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
VCAA.


Analysis

Residuals of Left Knee Surgery

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for her residuals of left knee 
surgery.  Specifically, she contends that a higher rating 
should be assigned due to the severity of her symptoms.  


The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in June 1995, August 1998, and August 
2003; VA outpatient treatment records dated between 1994 and 
1996; and private medical records from Dr. WMB (initials).  

Prior to August 2003, the veteran's residuals of left knee 
surgery were rated under diagnostic code 5257 as 10 percent 
disabling. 38 C.F.R. § 4.71a.  Under this code section, a 10 
percent rating is assigned for slight knee impairment due to 
recurrent subluxation or lateral instability; a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's residuals of left knee surgery 
more closely approximate the criteria for the assigned 10 
percent rating.  In this regard, VA outpatient treatment 
records dated in 1994 indicate while the veteran complained 
of pain, swelling, and giving way of the left knee, there was 
no laxity or effusion noted.  There was also no locking.  The 
Lachman's, Drawer's, and McMurray's were all negative.  In 
August 1994, the veteran had full range of motion and the 
ligaments were intact.  In December 1994, it was noted she 
also had full range of motion.

Upon VA examination in June 1995, the veteran had flexion to 
130 degrees in the left knee.  There was no lateral 
instability or effusion seen upon physical examination.  The 
Drawer sign was negative.  VA outpatient treatment records 
dated between 1995 and 1996 were devoid of complaints 
regarding the veteran's left knee.

The veteran was afforded an additional examination in August 
1998.  At that time, she had increased range of motion in the 
left knee.  She had flexion from 0 to 140 degrees.  There 
were no fractures or dislocations seen on x-ray.  Despite 
complaints of pain, she was able to squat fairly well.  
The veteran was diagnosed with patellofemoral syndrome 
without limitation of motion or any other evidence of 
disability.  While there was some weakness in the left knee, 
there was no instability seen.   

In light of the veteran's credible complaints of pain 
experienced in her left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in the assigned 10 percent evaluation 
under Diagnostic Code 5257 prior to August 11, 2003, date of 
the assignment of an increased evaluation of 20 percent by 
the RO.  

Although the record contains some evidence of functional loss 
of range of motion due to pain, more significant are the 
findings as described above, i.e. there was no evidence of 
swelling, effusion, instability, or other more severely 
disabling knee impairment attributed to recurrent subluxation 
or lateral instability to warrant a moderate rating under 
Diagnostic Code 5257 prior to August 11, 2003.  Nor are there 
any other potentially applicable rating criteria that would 
allow for a higher rating.  

In that regard, the record is devoid of any evidence of: 
ankylosis (Diagnostic Code 5256); cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain and 
effusion into the joint (Diagnostic Code 5258); limitation of 
flexion of the leg to 30 degrees (Diagnostic Code 5260); 
limitation of extension of the leg to 15 degrees (Diagnostic 
Code 5261); or impairment of the tibia and fibula (Diagnostic 
Code 5262).  Thus, the veteran's claim for an initial rating 
in excess of 10 percent disabling prior to August 11, 2003 
for residuals of left knee surgery must be denied.  The above 
evaluation period comprises the date of the grant of service 
connection, May 24, 1994, through August 10, 2003.

From August 11, 2003, the veteran's residuals of left knee 
surgery are also rated under diagnostic code 5257, but as 20 
percent disabling. 38 C.F.R. § 4.71a.  
Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, residuals of left knee surgery more closely 
approximate the criteria for the maximum 30 percent rating 
under diagnostic code 5257 effective from August 11, 2003.  
In this regard, upon VA examination in August 2003, the 
veteran complained of pain and giving way.  Range of motion 
of the left knee was recorded as 0 to 138 degrees.  There was 
laxity noted at the patellofemoral joint, which the examiner 
noted was extremely laxed.  The examiner diagnosed the 
veteran with severe patellofemoral laxity resulting in the 
sometimes uncoordinated ambulatory efforts.  The examiner 
further indicated that pain was visibly manifested on range 
of motion of the knee, especially on extreme flexion.

In assigning the increased 30 percent evaluation from August 
11, 2003, the Board considered functional loss due to flare-
ups of pain, fatigability, incoordination, pain on movement, 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

There are no other potentially applicable rating criteria 
that would allow for a higher rating.  In that regard, the 
record is devoid of any evidence of: ankylosis (Diagnostic 
Code 5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  


Arthritis of the Right Knee

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for her arthritis of the right 
knee.  Specifically, she contends that a higher rating should 
be assigned due to the severity of her symptoms.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in June 1995, August 1998, and August 
2003; VA outpatient treatment records dated between 1994 and 
1996; and private medical records from Dr. WMB.  


Prior to August 11, 2003, date of assignment of an increased 
evaluation of 20 percent, the veteran's arthritis of the 
right knee was rated under diagnostic codes 5003 and 5257 as 
10 percent disabling. 38 C.F.R. § 4.71a.  Under diagnostic 
code 5257, a 10 percent rating is assigned for slight knee 
impairment due to recurrent subluxation or lateral 
instability; a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating is warranted for severe recurrent subluxation 
or lateral instability.

Under diagnostic code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's arthritis of the right knee more 
closely approximates the 10 percent assigned rating.  

In this regard, VA outpatient treatment records dated in 1994 
indicate while the veteran complained of pain, swelling, and 
giving way of the right knee, there was no laxity or effusion 
noted.  There was also no locking.  The veteran's Lachman's, 
Drawer's, and McMurray's were all negative.  In August 1994, 
the veteran had full range of motion and the ligaments were 
intact.  In December 1994, it was noted the veteran also had 
full range of motion.


Upon VA examination in June 1995, the veteran had full range 
of motion in the right knee.  There was no lateral 
instability or effusion seen upon physical examination.  
There was some evidence of recurrent dislocation of the right 
knee in VA outpatient treatment records dated between 1995 
and 1996.

The veteran was afforded an additional examination in August 
1998.  At that time, the veteran's range of motion in the 
right knee was 0 to 135 degrees.  There were no fractures or 
dislocations seen on x-ray.  Despite complaints of pain, the 
veteran was able to squat fairly well.  The veteran was 
diagnosed with patellofemoral syndrome without limitation of 
motion or any other evidence of disability.  There was no 
instability seen.   

As evidenced above, the limitation of motion of the right 
knee was non-compensable and thus, a rating of 10 percent is 
appropriate.  Although the record contains some evidence of 
functional loss of range of motion due to pain, more 
significant are the findings as described above, i.e. there 
was no evidence of swelling, effusion, instability, or other 
more severely disabling knee impairment to warrant a higher 
rating. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

The record is devoid of any evidence of: ankylosis 
(Diagnostic Code 5256); limitation of flexion of the leg to 
30 degrees (Diagnostic Code 5260); limitation of extension of 
the leg to 15 degrees (Diagnostic Code 5261); or impairment 
of the tibia and fibula (Diagnostic Code 5262).  Thus, the 
veteran's claim for an initial rating in excess of 10 percent 
from May 24, 1994 to August 10, 2003, for arthritis of the 
right knee must be denied.

From August 11, 2003, arthritis of right knee has been rated 
under diagnostic codes 5257 and 5003 as 20 percent disabling.  
38 C.F.R. § 4.71a.  The Board notes that from August 11, 
2003, the veteran is receiving the maximum schedular rating 
provided for under diagnostic code 5003.  Thus, the Board has 
looked to other analogous criteria in order to assign a 
higher evaluation.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, from August 11, 2003, the Board finds that 
arthritis of the right knee more closely approximates the 
criteria for the maximum 30 percent rating under diagnostic 
code 5257.  In this regard, upon VA examination on August 11, 
2003, the veteran complained of pain and giving way.  Range 
of motion of the right knee was recorded as 0 to 132 degrees.  
There was laxity noted at the patellofemoral joint, which the 
examiner specified was extremely laxed.  The examiner 
diagnosed the veteran with severe patellofemoral laxity 
resulting in the sometimes uncoordinated ambulatory efforts.  
The examiner further indicated that pain was visibly 
manifested on range of motion of the knee, especially on 
extreme flexion.

In assigning the increased 30 percent evaluation from August 
2003 under diagnostic code 5257, the Board considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  

There are no other potentially applicable rating criteria 
that would allow for a higher rating.  In that regard, the 
record is devoid of any evidence of: ankylosis (Diagnostic 
Code 5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); or impairment of the tibia and fibula 
(Diagnostic Code 5262).  

In determining the proper disability evaluations for the 
veteran's bilateral knee disabilities during the evaluation 
periods discussed above, the Board considered assignment of 
"staged" ratings.  The Board's actions are consistent with 
"staged" ratings.  See Fenderson, supra.


Mytoplasia and Dysplasia

The veteran contends that she is entitled to an initial 
compensable evaluation for her mytoplasia and dysplasia.  
Specifically, she contends that a compensable rating should 
be assigned due to the severity of her symptoms.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: 
contentions of the veteran; service medical records; reports 
of VA examination dated in June 1995, August 1998, and August 
2003; VA outpatient treatment records dated between 1994 and 
1996; and private medical records from Dr. WMB.  

Mytoplasia and dysplasia have been rated as noncompensable by 
analogy to diagnostic code 7622.  38 C.F.R. § 4.116.  Under 
this code section, a 10 percent rating is assigned for 
displacement of the uterus with adhesion and irregular 
menstruation.  Id.  A 30 percent rating is assigned for 
displacement of the uterus with marked displacement and 
frequent or continuous menstrual disturbances. Id.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's mytoplasia and dysplasia more 
closely approximate the criteria for the currently assigned 
noncompensable rating.  In this regard, VA outpatient 
treatment records dated between 1994 and 1995 are devoid of 
any complaints regarding mytoplasia or dysplasia.

Upon VA examination in August 1998, the veteran's last 
menstrual period was noted to have occurred approximately one 
week prior to examination.  Her pap smear was within normal 
limits.  She was diagnosed with a history of cervical 
dysplasia.  However, there was none present upon the physical 
examination.  

In August 2003, the veteran was afforded an additional VA 
examination.  Her last menstrual period was approximately 
five to six weeks prior to the examination.  The physical 
examination showed normal external genitalia.  The vaginal 
vault was clear without discharge.  There were no lesions 
seen on the cervix or upper genital tract.  The examiner 
noted that the examination was satisfactory.  There was no 
evidence of persistent or recurrent dysplasia at the time of 
examination.  There was no evidence of disease.

The noncompensable evaluation is appropriate as there is no 
objective evidence of displacement of the uterus with 
adhesion and irregular menstruation in order to warrant a 10 
percent rating under diagnostic code 7622.  38 C.F.R. 
§ 4.116.  The Board has also looked to other analogous 
criteria in order to assign a compensable evaluation.  
However, there is no evidence of: injury, disease or 
adhesions of the ovaries (Diagnostic Code 7615); prolapse of 
the uterus (Diagnostic Code 7621); rectovaginal fistula 
(Diagnostic Code 7624); or urethrovaginal fistula (Diagnostic 
Code 7625).  Thus, there is no basis upon which to predicate 
a grant of n initial compensable evaluation for mytoplasia 
and dysplasia.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for extraschedular evaluation and 
obviously considered them, it did not grant compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record is clear in that the bilateral 
knee disabilities and the mytoplasia and dysplasia have not 
required any inpatient care and have not markedly interfered 
with employment.

The currently granted evaluations during the above discussed 
evaluation periods adequately compensate the veteran for the 
nature and extent of severity of her disabilities at issue.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an initial rating in excess of 10 percent from 
May 24, 1994 to August 10, 2003, for residuals of left knee 
surgery is denied.

Entitlement to an increased evaluation of 30 percent on and 
after August 11, 2003, for residuals of left knee surgery is 
granted, subject to the controlling regulations governing 
payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent from 
May 24, 1994, to August 10, 2003, for arthritis of the right 
knee is denied.

Entitlement to an increased evaluation of 30 percent on and 
after August 11, 2003, for arthritis of the right knee is 
granted, subject to the controlling regulations governing 
payment of monetary awards.

Entitlement to an initial compensable evaluation for 
mytyoplasia and dysplasia is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



